Citation Nr: 0818579	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-22 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The July 2005 rating decision denied reopening 
a claim for service connection for tinnitus.


FINDINGS OF FACT

1.  An unappealed April 1999 rating decision denied a claim 
for service connection for tinnitus. 

2.  Evidence received since the April 1999 decision is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for bilateral hearing loss.

3.  The veteran has tinnitus due to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for tinnitus.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2007).

2.  The veteran's tinnitus was incurred as a result of his 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

New and material evidence

The veteran's claim for service connection for bilateral 
hearing loss was originally denied by the RO in an April 1999 
unappealed rating decision.  In March 2005, the veteran 
submitted his request to reopen his claim for service 
connection for tinnitus.

The evidence of record prior to the April 1999 final rating 
decision included the veteran's service treatment records.  
In addition, a report of a January 1972 VA ear examination 
referred to the veteran's history of fling helicopters in 
Vietnam.  

The April 1999 rating decision denied the veteran's claim, 
partly on the basis that there was no tinnitus shown in 
service and thus no medical nexus between the veteran's 
tinnitus and his military service. The newly submitted 
evidence includes a January 2006 private medical opinion 
linking the veteran's tinnitus with service.  For the purpose 
of establishing whether new and material evidence has been 
received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

As the January 2006 opinion links the veteran's current 
tinnitus with his military service, the Board finds that this 
evidence is material to the veteran's claim.  And, as the RO 
previously denied the claim partly on the basis that the 
veteran did not have tinnitus during service and thus there 
was no medical nexus linking tinnitus to service, it relates 
to an unestablished fact necessary to substantiate the claim.  
Therefore, this evidence is both new and material, and the 
veteran's claim for entitlement to service connection 
tinnitus is reopened.

Service connection

The veteran is currently service-connected at a 10 percent 
rating for bilateral hearing loss.  He asserts that he 
started experiencing tinnitus in his ears during service.  
The veteran contends that service connection is warranted for 
tinnitus because it is related to his exposure to noise while 
flying helicopters and engaging in their ground support, 
without proper hearing protection.  His DD-214 shows that his 
MOS in service was Rotary Wing Pilot.  Therefore, the Board 
accepts the veteran's contention of noise exposure in 
service.

Service treatment records show reveal no complaints or 
treatment for tinnitus during service.  The November 1971 
discharge examination report showed bilateral hearing loss.  
A post-service VA examination report from January 1972 states 
that there was no tinnitus.  In addition, a private audiology 
examination from October 1996 does not refer to any complaint 
of tinnitus.  Nonetheless, the veteran now contends that he 
first noticed a high pitched ringing in his left ear during 
quiet times at night while he was in Vietnam and that, during 
his October 1996 treatment, he thought that the ringing in 
his ears and the hearing loss were all the same thing; he did 
not realize they were different conditions.

The first complaint of tinnitus in the record is from a VA 
examination of October 1998, at which time the veteran 
reported a history of ringing in the left ear since his 
service.  VA outpatient records from February and March 2005 
note complaints of tinnitus.  The January 2006 private 
medical opinion links the veteran's tinnitus with service; 
the audiologist stated that it is likely that a patient who 
suffers from hearing loss due to noise exposure can also 
suffer from tinnitus as well, and expressly stated that it is 
as likely as not that the veteran's current hearing loss and 
unilateral tinnitus had its early onset while he was serving 
in the military, primarily due to the nature of the intensity 
levels of noise to which he was exposed for periods of time.  
The Board interprets the private audiologist's statement as 
opining that the veteran's tinnitus is related to noise 
exposure during his military service.

There is no contrary medical opinion of record.  Not only is 
there no medical opinion against the veteran's claim, but 
there is medical evidence - the January 2006 audiologist's 
opinion -- in support the veteran's claim.  As noted above, 
the Board accepts that the veteran was exposed to acoustic 
trauma as a helicopter pilot during service and notes that 
the veteran is service-connected for bilateral hearing loss 
due to this acoustic trauma.  Taking into account the 
acoustic trauma the veteran suffered in service with the 
unrefuted February 2006 report of the private audiologist who 
opined that the veteran's tinnitus was related to his 
military service, it is clear that the evidence regarding the 
veteran's tinnitus is at least in equipoise.  "[T]he fact 
that a condition was not diagnosed cannot, by itself, serve 
to rebut a subsequent expert diagnosis."  Hanson v. 
Derwinski, 1 Vet. App. 512, 516 (1991).

Accordingly, as the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the claim for service connection for tinnitus is 
granted. 

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Since the previously final claim of entitlement to service 
connection for tinnitus has been reopened, the Board need not 
make a determination as to whether the notice requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006) have been met.  In 
light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

New and material evidence having been submitted the claim for 
service connection for tinnitus is reopened.  Service 
connection for tinnitus is granted, subject to the law and 
regulations regarding the payment of monetary benefits.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


